         Case 1:20-cv-00832-LY Document 9-1 Filed 09/03/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TEXAS
                               AUSTIN DIVISION

ANDREA JACKSON,                             §
INDIVIDUALLY, AND AS NEXT                   §
FRIEND OF MINOR CHILDREN                    §
NA.J., K.J., AND NI.J.,                     §    Civil Action No. 1:20-CV-832
      Plaintiff,                            §
                                            §
vs.                                         §

DOORDASH INC., ET AL.,
   Defendant.


                      CERTIFICATION OF EMMA GLAZER

   1. “My name is Emma Glazer. I am over twenty-one years of age, of sound mind,
      have never been convicted of a felony or crime of moral turpitude, and am
      otherwise qualified to make the below certification.

   2. I am the Director of Dasher Marketing for DoorDash Inc.

   3. I have reviewed the business records which are made and kept in the regular
      course of business by DoorDash Inc. Based on my review of the business
      records and based on my normal work responsibilities, I have personal
      knowledge of the facts stated in this certification and each of the statements
      made is based upon my personal knowledge and is true and correct. I have
      been authorized by DoorDash to make these statements on their behalf.

   4. Currently and as of July 6, 2020, DoorDash is and was incorporated under the
      laws of Delaware with a primary place of business in California.”

Pursuant to 28 U.S.C. § 1746, I certify under penalty of perjury under the laws of the
United States of America that the foregoing is true and correct.

Executed on the 31st day of August 2020.


                                                ___________________________________
                                                Emma Glazer
